Citation Nr: 0108249	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


1.  Entitlement to an effective date prior to February 18, 
1998 for the 10 percent evaluation for a bilateral 
sensorineural hearing loss disability.

2.  Entitlement to an effective date prior to June 10, 1999 
for the 20 percent evaluation for a bilateral sensorineural 
hearing loss disability.

3.  Entitlement to an effective date prior to September 29, 
1999 for the 30 percent evaluation for a bilateral 
sensorineural hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran bilateral 
hearing loss disability to 30 percent effective September 29, 
1999.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
increased evaluation for his bilateral hearing loss 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board notes that the veteran, in his August 1998 and 
September 1999 statements, also raised the issue of 
entitlement to an increased (compensable) evaluation for 
scarring of the left tympanic membrane (claimed as left 
perforated eardrum).  The Court has noted that 38 U.S.C.A. § 
7105 (West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the veteran's claim has been 
addressed.


FINDINGS OF FACT

1.  The veteran's claim for increased evaluation for 
bilateral hearing loss disability was received on August 19, 
1998.  

2.  At the February 18, 1998 VA audio examination, the 
veteran's bilateral hearing loss disability was productive of 
Level III on the right and Level IV on the left.

3.  The applicable regulations were amended in May 1999 and 
became effective June 10, 1999.

4.  Effective June 10, 1999, the veteran's bilateral hearing 
loss disability was productive of Level V on the right and 
Level VI on the left under Table VIA.  

5.  At the December 2, 1999 VA audio examination, the 
veteran's bilateral hearing loss disability was productive of 
Level VI hearing loss in both ears under Table VIA.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was 10 percent 
disabling effective February 18, 1998.  38 U.S.C.A. § 
1155(West 1991); Veterans Claims Assistance Act of 2000 (Nov. 
9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.400, 4.85, 
Diagnostic Code 6100, 6101 (1998).

2.  Bilateral hearing loss disability was 20 percent 
disabling effective June 10, 1999.  38 U.S.C.A. §§ 1155, 5110 
(West 1991); Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.400, 4.85, 
4.86, Diagnostic Code 6100 (2000).

3.  Bilateral hearing loss disability was 30 percent 
disabling effective September 29, 1999.  38 U.S.C.A. §§ 1155, 
5110 (West 1991); Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. 
§§ 3.400, 4.85, 4.86, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he submitted a claim for increased 
evaluation for his bilateral hearing loss disability in 
August 1998, and that the current 30 percent evaluation 
should be effective from September 1998 rather than September 
29, 1999.

At the outset, the Board observes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Here, the Board finds that the RO has met 
its duty to assist the veteran in the development of this 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, in fact, it appears that all evidence identified 
by the veteran relative to these claims has been obtained and 
associated with the claims folder.  Multiple VA examinations 
were conducted, and copies of the reports associated with the 
file.  

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400 (2000).  The statute provides, in 
pertinent part, that an effective date of increased 
compensation will be the earliest date on which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2);38 
C.F.R. § 3.400(o) (2000).

On August 19, 1998, the RO received the veteran's VA form 21-
4138 with attached VA audiological examinations from January 
1997 and February 1998.  The veteran specifically requested 
that this evidence be considered in support of his claim for 
an increase in the current 10 percent evaluation for his 
tinnitus, impaired hearing, ear infection, and perforated 
eardrum.  The RO, upon receipt of the August 1998 statement 
and medical record attachments, forwarded such documents to 
the VA appellate litigation staff for addition to the 
veteran's appeal to the Court.  Subsequently, the veteran's 
representative, in a December 1998 Report of Contact, 
requested a status on the veteran's increased rating claim 
submitted in August 1998.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.151 (2000).  Here, 
the August 1998 statement signed by the veteran contains his 
request for an increased evaluation for bilateral hearing 
loss disability.  Thus, the Board finds that the statement 
received on August 19, 1998 was a claim for increased 
evaluations for bilateral hearing loss disability, tinnitus 
of the left ear, otitis of the left ear, and perforated left 
eardrum.    

The Board notes that although the veteran submitted findings 
of a January 1997 VA audio examination, his claim was 
received in August 1998, more than one year after the date of 
such evidence.  Therefore, this evidence cannot be used to 
evaluate whether the veteran was entitled to an effective 
date prior to September 1999.  See 38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o) (2000).  In his 
September 1999 statement and February 2000 VA Form 9, the 
veteran specifically contended that the effective date of the 
claim for increase should be the date he filed his claim for 
increase in August 1998. 
 
Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. §§ 4.85, 4.86, 4.87 and Diagnostic 
Codes 6100-6110 (2000).  The Court has noted that the 
assignment of disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board notes that the regulations governing hearing loss 
disabilities were amended in May 1999 and became effective 
June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  
Specifically, 38 C.F.R. § 4.86 was amended to provide when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIA is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  
Prior to June 10, 1999, 38 C.F.R. § 4.86 only provided 
information regarding the fact that the evaluations derived 
from the Rating Schedule were intended to make proper 
allowance for improvement by hearing aids.  
Here, the amended version of 38 C.F.R. § 4.86 is more 
advantageous to the veteran.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board notes, however, that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to June 10, 1999, neither the RO 
nor the Board could apply the revised rating schedule to a 
claim.  VAOPGCPREC 3-2000 (April 10, 2000).

At a February 18, 1998 VA audio examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
75
80
LEFT
55
55
90
90

Speech recognition was 88 percent in the right ear and 84 
percent in the left ear.   These findings indicate that the 
veteran exhibited a Level III hearing loss in the right ear 
and a Level IV hearing loss in the left ear.  38 C.F.R. 
§ 4.85, Table VI (1998).  These findings warrant the 
assignment of an evaluation of a 10 percent evaluation under 
the provisions of 38 C.F.R. §§ 4.85, 4.86, 4.87 and 
Diagnostic Codes 6100, 6101 in effect prior to June 10, 1999.  
Therefore, as the veteran filed his claim for increased 
evaluation for bilateral hearing loss disability in August 
1998, the first date that it became factually ascertainable 
that an increase was warranted was February 18, 1998, the 
date of the VA examination.  Accordingly, the Board concludes 
that the appropriate effective date for the effective date of 
the award of 10 percent for bilateral hearing loss disability 
was date of entitlement arose, i.e., February 18, 1998.

Subsequent to June 10, 1999, the provisions of 38 C.F.R. 
§ 4.86(a) are applicable to the veteran's case as the 
audiometric results in 1998 reflect puretone thresholds of 55 
decibels or greater in the relevant frequencies for both 
ears.  Under Table VIA, the February 1998 examination 
revealed an average of 68 decibels for the right ear 
indicating Level V and 73 decibels for the left ear 
indicating Level VI.  When applied to Table VII, the numeric 
designations of V for the better ear and VI for the poorer 
ear translate to a 20 percent evaluation under the provisions 
of 38 C.F.R. §§ 4.85, 4.86, 4.87 effective June 10, 1999.  
Thus, use of Table VIA results in a higher rating.  38 C.F.R. 
§ 4.85, Table VIA (2000).  Accordingly, a 20 percent 
evaluation was warranted for the veteran's bilateral hearing 
loss disability effective June 10, 1999, the effective date 
of the liberalizing law.  See VAOPGCPREC 3-2000 (April 10, 
2000). 
       
In a statement, received September 29, 1999, the veteran 
again requested an increased evaluation for his hearing loss 
disability.  The RO accepted this statement as a claim for an 
increased evaluation for bilateral hearing loss disability.  
At a December 1999 VA audiological evaluation, the veteran's 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
85
85
LEFT
55
60
90
90

The Maryland CNC speech recognition scores were 80 percent in 
each ear.  The diagnosis was moderate to severe sensorineural 
hearing loss in both ears.  As puretone thresholds of 55 
decibels or greater in the relevant frequencies were note in 
both ears, the provisions of 38 C.F.R. § 4.86(a) were 
applicable.  These findings result in Level V hearing loss in 
both ears under Table VII; however, under Table VIA, these 
findings result in Level VI hearing loss in both ears and 
warrant the assignment of a 30 percent evaluation.  

Here, the RO assigned the effective date of the 30 percent 
evaluation as September 29, 1999, which the RO determined was 
the date of claim.  However, as set forth above, the Board 
has established the date of claim as August 19, 1998.  
Moreover, the Board has assigned staged ratings during the 
period from February 1998 to September 1999 for the veteran's 
bilateral hearing loss.  Upon review, the Board finds that 
the date on which a 30 percent evaluation was factually 
ascertainable under the evidence was December 2, 1999.  
However, the RO assigned the evaluation effective from the 
date it determined to be the claim, September 29, 1999.  The 
Board will not change that decision.  Thus, the Board finds 
that an effective date prior to September 29, 1999 for 30 
percent is not warranted.  There is no evidence of an 
audiological examination between February 18, 1998 and 
December 2, 1999.  Thus, the Board finds that the 
preponderance of the evidence of record does not support a 30 
percent prior to September 29, 1999.  

The Court has established that the Board must consider all 
the evidence of record and determine whether the evidence 
supports the claim or is in equipoise or whether a 
preponderance of the evidence is against the claim.  More 
recently, the Court has recognized that facts may change over 
the course of an appeal period and that separate ratings can 
be assigned for separate periods of time based on facts 
found; a staged rating.  Fenderson v. West, 12 Vet. App 119 
(1999).  The facts before the Board result in an inverted 
staged rating, analogous to Fenderson, even though this is 
not an appeal following an original claim.  Since the Court 
has established that the evaluations of hearing loss 
disability are based on a mechanical application of the 
rating schedule, the facts found are clearly identified based 
on the dates of the evaluations.  There is no doubt to be 
resolved.



ORDER

A 10 percent evaluation for bilateral hearing loss is granted 
effective February 18, 1998, subject to controlling 
regulations affecting the payment of monetary awards.  A 20 
percent evaluation for bilateral hearing loss is granted 
effective June 10, 1999, subject to controlling regulations 
affecting the payment of monetary awards.  An effective date 
prior to September 29, 1999 for an award of 30 percent for 
bilateral hearing loss disability is denied.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

